This action is by the state of Alabama, through its Attorney General, and seeks to recover of the appellant, defendant below, the sum of $7.25, alleged to be due by him for license required by law for engaging in the vocation or business of chauffeur, together with costs and penalties, etc.
The cause was tried and determined by the court, without a jury, upon an agreed statement of facts, set out in full in the bill of exceptions. The trial was had on February 9, 1934 (nearly two years ago), and judgment was rendered and entered in favor of the plaintiff, to which action of the court the defendant excepted; and from the judgment aforesaid, this appeal was taken.
The record was filed in this court on the 2d day of July, 1934, and errors are assigned thereon. This action being civil in nature, the assignment of error and insistence thereon are necessary to review. No brief has been filed in behalf of either party as required; we are, therefore, without authority to pass upon any point of decision involved. The appeal must be, and is, dismissed.
Appeal dismissed. *Page 557